Citation Nr: 0602169	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from an initial grant of service 
connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a broken nose, on appeal from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from June 1947 to 
June 1950.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Lincoln, Nebraska.  The 
record reflects that the claim was Remanded by the Board in 
November 2003, and has since been returned to the Board for 
review.  

Regarding the veteran's claim for an initial evaluation in 
excess of 10 percent for tinnitus [that was noted in the 
Board's Remand of November 2003], the United States Court of 
Appeals for Veterans Claims issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board which concluded that no more 
than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The VA disagrees with 
the Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  On testing, the veteran had Level I and II hearing in the 
right ear and Level IV through XI hearing in the left ear.

3.  The veteran suffers from 70 percent obstruction of the 
left nasal passage.  However, the residuals of a broken nose 
have not interfered with the veteran's ability to work and he 
has not been frequently hospitalized or sought repeated 
treatment as a result of the broken nose.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 6100 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a broken nose have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Code 6502 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2001 letter 
from the RO and an February 2004 letter from the VA Appeals 
Management Center (AMC) to the appellant that were before and 
after the initial agency of original jurisdiction (AOJ) 
decision.  The letters informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and for an increased evaluation respectively, and 
of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ/AMC.

Despite the fact that the notice with respect to the 
increased evaluation claim was provided to the veteran after 
the initial AOJ decision, the Board finds that there was a 
"lack of prejudice from improper timing of the notice."  
That is, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided.  The appeal was based on a "downstream" issue - 
the awarding of service connection, the assignment of 
evaluations, and the veteran's appeal of the evaluations 
assigned.  The VCAA information with respect to increased 
evaluations was not provided to him until after he appealed 
the claim.  The Court acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's Remand action of November 
2003.  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that his two disabilities should be rated higher.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine whether the 
veteran has a hearing condition that would qualify him for a 
compensable rating.  He also underwent an examination of the 
nose in conjunction with his original claim.  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claims, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the disabilities at issue.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, a rating decision, an SOC, SSOCs, and a Board 
action, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2005) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2005) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issues now before 
the Board, the appeal does stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

I.  Bilateral Hearing Loss

The veteran was granted service connection for bilateral 
hearing loss by an RO rating action, dated November 2001.  A 
noncompensable evaluation was assigned in accordance with 38 
C.F.R. Part 4, Diagnostic Code 6100 (2000).  The veteran was 
notified of this decision and he has appealed to the Board, 
claiming that his hearing loss is more disabling.  As such, 
he maintains that he should be assigned a compensable rating.  

When the veteran submitted his claim for benefits, he was 
scheduled for various VA medical examinations.  One of those 
examinations was an audiology examination that was performed 
in September 2001.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
60
LEFT
75
80
75
75
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 50 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 43 and for the left ear was 78.  These results were 
forwarded to the RO, which, in turn, eventually granted 
service connection for bilateral hearing loss.  

As a result of his appeal, another audiological examination 
was accomplished in April 2002.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
65
LEFT
75
80
75
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 46 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 44 and for the left ear was 78.  

A third VA Audiological Examination was performed in October 
2002.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
55
65
LEFT
85
85
85
80
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 85 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 53 and for the left ear was 85.

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2005); 38 C.F.R. 
§ 4.85(b) and (e) (2005).   See Lendenmann v. Principi, 
3 Vet. App. 345 (1992). 

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2005).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the veteran's hearing loss results are as follows:

Date
Right Ear Roman 
Numeral Designation
Left Ear Roman Numeral 
Designation
September 
2001
I
IX
April 2002
I
IX
October 2002
I
IV

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
results are as follows:

September 2001			0 percent
April 2002				0 percent
October 2002				0 percent

38 C.F.R. § 4.85, Table VII (2005).  

Nevertheless, the Board notes that VA changed the regulations 
pertaining to the evaluation of hearing loss and diseases of 
the ear effective June 10, 1999.  The VA is under an 
obligation to evaluate a veteran's claim for compensation 
under both the old and new criteria in the Rating Schedule to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  See VAOPGCPREC 
3-2000 (May 30, 2000).  Where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the Rating Schedule and the current regulations.

The revised regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. 
§ 4.85 (2005).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  38 C.F.R. § 4.87, Diagnostic Code 6100 (2005).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2005) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2005), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second provision, that of 38 C.F.R. § 4.86(b) (2005), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Moreover, 38 U.S.C.A. § 1160 was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002.  In particular, 
the phrase "total deafness" in the nonservice-connected ear 
was changed to "deafness."  If the service-connected ear is 
10 percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, the Board has not officially stayed consideration 
for such cases.  See VBA Fast Letter 03-11 (April 8, 2003).  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, since it is not known 
how long it will take for the regulations to be amended.  

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss should be assigned, over the 
years, ratings in excess of those in question.  However, the 
Board is bound in its decisions by applicable provisions of 
law and regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 19.5 (2005).  In addition, the Court has explained 
that the assignment of disability ratings for hearing 
impairment is derived from a mechanical application of the 
Rating Schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Applying the above test results to Table VIa of the Rating 
Schedule, the veteran's hearing loss results are as follows:

Date
Right Ear Roman 
Numeral 
Designation
Left Ear Roman 
Numeral 
Designation
Rating Using 
Table VII 
September 
2001
I
VII
0 percent
April 2002
I
VII
0 percent
October 
2002
I
VIII
0 percent

38 C.F.R. § 4.85, Table VIa and Table VII (2005).  

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant an 
evaluation more than previously assigned by the RO.  
Accordingly, the Board concludes that evaluations in excess 
of those previously assigned are not supported by the record 
and increased evaluations are not warranted at any time 
during the pendency of the appeal.  See Fenderson, supra.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hearing loss, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.

II.  Residuals of a Broken Nose

The veteran, through his representative, has also expressed 
disagreement with the assignment of a 10 percent disability 
for the residuals of a broken nose.  This disability 
evaluation was based upon a VA ENT Examination that was 
performed in September 2001.  That examination produced the 
following results:

There is an approximate 70% nasal 
obstruction on the left side.  The nasal 
bone is deviated to the right.  The nasal 
opening is somewhat flattened on the left 
but is normal on the right.  No sinus 
pain, discharge, or crusting is noted.  

The 10 percent rating was assigned in accordance with 38 
C.F.R. Part 4, Diagnostic Code 6502 (2001), which states a 10 
percent evaluation is warranted for deviation of the nasal 
septum, of traumatic origin only, with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  

The Board notes that the veteran contends that his nasal 
disability is of such severity as to warrant a rating in 
excess of 10 percent.  However, it should be pointed out that 
the only nasal disability for which service connection is in 
effect involves the residuals of a broken nose.  Although he 
may have other respiratory conditions, such as sinusitis or 
rhinitis, which may result in breathing space interference, 
symptoms attributable to nonservice-connected conditions may 
not be considered in rating the service-connected disability.

Based upon the medical evidence of record, including the 
recent VA examination finding, the Board finds that the 
veteran's nasal disorder is correctly assigned a 10 percent 
rating under the rating criteria.  As the veteran currently 
receives the highest evaluation under Diagnostic Code 6502, 
the Board must consider the application of alternative 
Diagnostic Codes.  38 C.F.R. Part 4 (2005).  Additionally, 
the Board has considered the provisions of 38 C.F.R. § 4.97, 
Diagnostic Codes 6504 and 6510 (2005).  However, the record 
is completely devoid of any evidence indicating loss of part 
of one ala or other disfigurement of the nose or one or two 
incapacitating episodes of sinusitis.  Therefore, these 
provisions are not applicable.

In exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2005).  

Although the veteran and his accredited representative have 
not specifically presented arguments in support of an 
extraschedular evaluation, the Court has ruled that the Board 
is obligated to "seek out all issues [that] are reasonably 
raised from a liberal reading of the documents or oral 
testimony submitted prior to the BVA decision."  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. 
Cir. 2000)(holding that VA has obligation to explore all 
legal theories, including those unknown to the veteran, by 
which he can obtain benefit sought for the same disability).  
The regulations do not preclude the Board from considering 
whether referral to the appropriate first-line official is 
required in the first instance.  See Floyd, Id. at 94.  
Accordingly, the Board has reviewed the record to determine 
whether referral for extraschedular consideration is 
warranted.

The Appellate Brief neither makes an argument based on the 
record nor proffers any evidence as to why the veteran should 
be considered for an extraschedular evaluation.  Mere 
assertion or evidence that a disability interferes with 
employment would not in all cases require consideration of 38 
C.F.R. § 3.321(b). VAOGPREC 6-96 at p. 7 (August 16, 1996).  
A review of the record does not indicate any evidence, such 
as marked interference with employment or frequent 
hospitalizations due to residuals of the broken nose, which 
raise the issue of extraschedular evaluation.  On the 
contrary, the veteran makes no assertions whatsoever that his 
residuals has interfered with his employment or caused any 
hospitalizations.  Accordingly, the Board concludes that the 
VA's rating schedule provides an adequate basis for assessing 
the effects of the disability upon the veteran's earning 
capacity.  The Board finds no indication that the issue of an 
increased evaluation for residuals of a broken nose should be 
remanded or referred for review of extraschedular evaluation.


ORDER

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from an initial grant of service 
connection, is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a broken nose, on appeal from an initial 
grant of service connection, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


